Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2017

                                       No. 04-17-00410-CV

                                        Henry MCCALL,
                                           Appellant

                                                 v.

                                         Homer HILLIS,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 14417
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

        Because the appellate record has not been filed in this Court as of yet, appellant’s brief is
not yet due. See TEX. R. APP. P. 38.6(a). Nevertheless, Appellant filed a pro se brief on July 10,
2017. Appellant’s brief, however, violates Texas Rule of Appellate Procedure 38 in that it does
not include record references. The reason appellant’s brief does not include references to the
appellate record is because the appellate record has not as yet been filed in this Court. Therefore,
we STRIKE appellant’s brief. Appellant may file his brief after the appellate record has been
filed.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk